MAINE	SUPREME	JUDICIAL	COURT	                                    Reporter	of	Decisions	
Decision:	 2019	ME	34	
Docket:	   Aro-18-392	
Argued:	   February	20,	2019	
Decided:	  March	5,	2019	
	
Panel:	    ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              IN	RE	CHILDREN	OF	TIYONIE	R.	
	
	
PER	CURIAM	

        [¶1]		Tiyonie	R.	appeals	from	a	judgment	of	the	District	Court	(Presque	

Isle,	 Nelson,	 J.)	 terminating	 her	 parental	 rights	 to	 her	 two	 children.	 	 She	

challenges	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	 court’s	 findings	 of	

parental	unfitness.		We	affirm	the	judgment.	

	       [¶2]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 initiated	 child	

protection	proceedings	as	to	both	children	on	April	25,	2017,	alleging	neglect	

by	the	mother.1		See	22	M.R.S.	§	4032	(2018).		The	court	(O’Mara,	J.)	issued	a	

preliminary	protection	order	that	day	placing	the	children	in	the	Department’s	



    1		A	single	child	protection	petition	was	filed	as	to	both	children,	naming	the	putative	father	of	

each	as	well	as	the	children’s	custodian	at	the	time—the	mother’s	boyfriend.		The	two	matters	were	
later	severed	(O’Mara,	J.)	and	proceeded	separately	until	again	consolidated	(Soucy,	J.)	for	purposes	
of	the	hearing	on	the	petition	for	termination	of	parental	rights.		

     By	a	judgment	entered	on	December	19,	2018,	the	court	also	terminated	the	parental	rights	of	
the	 younger	 child’s	 father,	 and	 no	 appeal	 was	 taken	 from	 that	 judgment.	 	 Child	 protection	
proceedings	as	to	the	older	child’s	father	are	pending	in	the	District	Court.		Only	the	termination	of	
the	mother’s	parental	rights	is	at	issue	in	this	appeal.			
2	

custody.	 	 See	 22	 M.R.S.	 §	 4034	 (2018).	 	 The	 mother	 waived	 her	 right	 to	 a	

summary	preliminary	hearing,	see	22	M.R.S.	§	4034(4),	and	she	later	agreed	to	

the	 entry	 of	 an	 order	 (Daigle,	 J.)	 finding	 jeopardy	 to	 the	 children	 based	 on	

neglect	 and	 the	 threat	 of	 physical	 harm	 due	 to	 the	 mother’s	 mental	 health	

issues,	 exposure	 of	 the	 children	 to	 domestic	 violence,	 and	 maintenance	 of	

unsuitable	living	conditions,	see	22	M.R.S.	§§	4002(6),	4035,	4036	(2018).		In	

March	of	2018,	the	Department	petitioned	for	the	termination	of	the	mother’s	

parental	 rights	 to	 both	 children.	 	 See	 22	M.R.S.	 §	4052	 (2018).	 	 After	 a	

testimonial	hearing,	the	court	(Nelson,	J.)	made	the	following	findings	of	fact,	

which	 are	 supported	 by	 competent	 record	 evidence.	 	 See	 22	M.R.S.	 §§	 4054,	

4055	(2018).			

	     [¶3]		The	mother	and	the	children	came	to	Maine	in	2017	to	live	with	the	

mother’s	boyfriend	but	soon	moved	into	a	homeless	shelter.		The	mother	and	

the	boyfriend’s	relationship	involved	domestic	violence	on	multiple	occasions;	

after	one	such	incident,	the	mother	was	hospitalized	in	a	crisis	unit,	and	she	was	

charged	with	and	pleaded	guilty	to	assault.		Thereafter,		

      [t]he	 children	 were	 left	 in	 the	 care	 of	 [the	 boyfriend]	 and	 he	
      subjected	 the	 children	 to	 .	 .	 .	 abuse	 .	 .	 .	 .	 [The	 mother]	 failed	 to	
      protect	 the	 children	 from	 the	 jeopardy	 posed	 by	 the	 domestic	
      violence	 situation,	 her	 inability	 to	 manage	 her	 own	 significant	
      mental	health	issues,	and	subjected	the	 children	to	maltreatment	
      by	a	partner,	who	had	previously	physically	abused	her.	
                                                                                  3	

    			
           [The	 mother]	 was	 diagnosed	 with	 Major	 Depressive	
    Disorder,	Recurrent.		[She]	has	continually	struggled	to	effectively	
    manage	her	own	mental	health	issues	throughout	the	duration	of	
    this	case.		Her	numerous	hospitalizations	reflect	that	fact	that	her	
    mental	state	is	extremely	fragile	and	her	life	is	susceptible	to	major	
    disruptions.		In	light	of	the	children’s	ages	and	reliance	on	others	
    for	their	care,	such	instability	is	harmful	to	the	children.			
    	
           [The	 mother]	 has	 not	 only	 subjected	 the	 children	 to	
    maltreatment	by	others,	she	has	herself	made	a	threat	to	kill	both	
    children.		She	made	the	threat	to	her	former	partner	when	he	was	
    attempting	to	leave	her.		She	threatened	to	drown	both	children.	.	.	.	
    This	 behavior	 combined	 with	 the	 substantial	 evidence	 regarding	
    [the	mother’s]	inability	to	manage	her	mental	health	issues	creates	
    great	risk	to	the	health	and	welfare	of	the	children,	if	they	were	in	
    her	care.			
    	
    	      .	.	.	.	
    	
           .	.	.	.	It	is	all	that	[the	mother]	can	do	to	try	to	attend	to	her	
    own	mental	health	issues	and	her	personal	needs.		She	has	had	only	
    marginal	success	for	brief	periods	during	the	pendency	of	this	case.		
    She	simply	does	not	have	the	capacity	to	care	for	the	children	while	
    struggling	to	care	for	herself.			
    	
	   	      .	.	.	.		
	
          .	.	.	.	In	the	fall	of	2017,	[the	mother]	abandoned	her	efforts	in	
    Maine	to	reunify	with	her	children	and	headed	south	to	be	with	her	
    family.		On	her	way,	she	experienced	a	tremendous	detour	in	the	
    form	 of	 an	 extended	 psychiatric	 stay	 in	 New	 Hampshire	 after	 an	
    episode	 while	 in	 transit.	 	 Thereafter,	 [the	 mother]	 did	 not	
    meaningfully	participate	in	reunification	efforts	.	.	.	.	From	October	
    of	2017,	to	the	date	of	the	hearing	on	the	petition	for	termination	
    of	parental	rights,	[the	mother]	had	no	contact	with	the	children.	.	.	.			
          	
          .	.	.	.	
4	

              	
              .	.	.	.	In	light	of	the	children’s	ages	and	their	need	for	stability,	
      predictability	and	adequate	care,	they	simply	cannot	wait	to	see	if	
      at	some	point	in	the	future	[the	mother]	makes	sufficient	progress	
      in	 dealing	 with	 her	 issues	 to	 consider	 moving	 forward	 with	
      reunification.		Unfortunately,	such	progress	is	 extremely	unlikely	
      based	on	her	past	patterns	of	behaviors.			
              	
Due	 to	 the	 oldest	 child’s	 own	 past	 traumas	 and	 present	 diagnoses,	 “lack	 of	

permanency	for	this	child	is	of	particular	import.”		The	children	have	been	with	

their	current	foster	family	since	May	of	2017;	they	are	closely	bonded	to	their	

foster	parents	and	are	thriving	in	their	care.			

      [¶4]		 Based	on	these	findings,	the	court	found,	by	clear	and	convincing	

evidence,	that	the	mother	is	“unwilling	or	unable	to	protect	the	child[ren]	from	

jeopardy	and	these	circumstances	are	unlikely	to	change	within	a	time	which	is	

reasonably	 calculated	 to	 meet	 the	 child[ren]’s	 needs,”	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i);	 is	 unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	

children	“within	a	time	which	is	reasonably	calculated	to	meet	the	child[ren]’s	

need[s],”	22	M.R.S.	§	4055(1)(B)(2)(b)(ii);	and	has	failed	to	make	a	good	faith	

effort	 to	 rehabilitate	 and	 reunify	 with	 the	 children,	 see	 22	M.R.S.	

§	4055(1)(B)(2)(b)(iv).		The	court	further	determined	that	termination	of	the	

mother’s	 parental	 rights	 is	 in	 the	 children’s	 best	 interests.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a).			
                                                                                           5	

       [¶5]	 	 The	 mother	 timely	 appeals,	 challenging	 the	 sufficiency	 of	 the	

evidence	 supporting	 all	 three	 grounds	 of	 parental	 unfitness.	 	 See	 22	 M.R.S.	

§	4006	(2018);	M.R.	App.	P.	2B(c)(1).		She	points	out	that	she	participated	in	

reunification	services	until	October	of	2017	and	argues	that	there	is	insufficient	

evidence	to	establish	that	she	cannot	become	a	fit	parent	“within	a	time	which	

is	reasonably	calculated	to	meet	the	child[ren]’s	 needs”	because	the	 parental	

rights	of	the	older	child’s	father	have	not	been	terminated,	and	therefore	both	

children	 are	 not	 yet	 eligible	 for	 adoption	 in	 any	 event.	 	 22	M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii).			

       [¶6]		We	conclude	that	the	record	contains	sufficient	evidence	to	support	

the	 court’s	 findings	 as	 to	 all	 three	 grounds	 of	 parental	 unfitness.	 	 See	 In	 re	

Cameron	B.,	2017	ME	18,	¶	10,	154	A.3d	1199	(stating	that	we	review	the	court’s	

findings	of	parental	unfitness	“for	clear	error	and	will	reverse	a	finding	only	if	

there	 is	 no	 competent	 evidence	 in	 the	 record	 to	 support	 it,	 if	 the	 fact-finder	

clearly	 misapprehends	 the	 meaning	 of	 the	 evidence,	 or	 if	 the	 finding	 is	 so	

contrary	to	the	credible	evidence	that	it	does	not	represent	the	truth	and	right	

of	 the	 case”	 (quotation	 marks	 omitted)).	 	 As	 the	 mother	 acknowledges,	 the	

court	must	examine	from	the	child’s	perspective—not	the	parent’s—the	time	

within	which	the	parent	can	take	responsibility	for	a	child	and	protect	that	child	
6	

from	jeopardy.		See	22	M.R.S.	§	4050	(2018);	In	re	Child	of	Ronald	W.,	2018	ME	

107,	 ¶	 11,	 190	 A.3d	 1029.	 	 These	 children	 have	 been	 in	 the	 Department’s	

custody	for	almost	two	years.		In	those	two	years,	the	mother	has	made	little	to	

no	progress	with	her	significant	mental	health	issues	and	none	is	likely	in	the	

foreseeable	future.		More	recently,	she	declined	to	engage	in	any	rehabilitation	

or	reunification	services,	and,	by	the	time	of	the	hearing,	she	had	not	seen	her	

children	 in	 several	 months.2	 	 Although	 the	 mother	 offered	 contradictory	

evidence	 regarding	 her	 fitness	 as	 a	 parent,	 the	 weight	 and	 credibility	 of	 that	

evidence	was	for	the	trial	court’s	determination.		See	In	re	Child	of	Ronald	W.,	

2018	ME	107,	¶	11,	190	A.3d	1029.	

        [¶7]		The	fact	that	the	older	child’s	father’s	parental	rights	have	not	been	

terminated	is	also	no	basis	to	conclude	that	the	mother’s	parental	rights	were	

erroneously	 terminated.	 	 Although	 the	 pending	 proceeding	 as	 to	 the	 older	

child’s	father	may	prevent	the	immediate	adoption	of	that	child,	see	18-A	M.R.S.	

§	9-302(a)(2),	(b)	(2018),	the	termination	of	a	father’s	parental	rights	is	not	a	

factual	 predicate	 to	 the	 termination	 of	 the	 mother’s	 parental	 rights,	 see	 22	

M.R.S.	§	4055(1)(B)(2).		Moreover,	a	parent	whose	rights	have	been	terminated	


   2		This	evidence	also	supports	the	court’s	determination	that	termination	of	the	mother’s	parental	

rights	is	in	the	children’s	best	interests,	and	we	discern	no	abuse	of	discretion	in	that	conclusion.		See	
In	re	Child	of	Troy	C.,	2018	ME	150,	¶	8,	196	A.3d	452	(stating	that	we	review	the	court’s	best	interest	
finding	for	clear	error	or	an	abuse	of	discretion).	
                                                                                       7	

has	 no	 interest	 in	 post-termination	 proceedings,	 22	 M.R.S.	 §	4056(1),	 (3)	

(2018),	and	“[t]he	termination	of	one	parent’s	rights	shall	not	affect	the	rights	

of	 the	 other	 parent,”	 22	 M.R.S.	 §	 4056(2)	 (2018).	 	 Thus,	 the	 termination	 or	

nontermination	 of	 one	 parent’s	 rights	 may	 be	 of	 no	 moment	 in	 the	

determination	 of	 whether	 it	 is	 appropriate	 to	 terminate	 the	 other	 parent’s	

rights.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	      	     	
	
John	 W.	 Tebbetts,	 Esq.,	 Tebbetts	 Law	 Office,	 LLC,	 Presque	 Isle,	 for	 appellant	
mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Presque	Isle	District	Court	docket	numbers	PC-2017-7	and	PC-2018-1	
FOR	CLERK	REFERENCE	ONLY